MEMORANDUM **
Anthony Augustus, a California state prisoner, appeals pro se the district court’s summary judgment for prison officials in his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curium), and we affirm.
Because Augustus conceded that he did not pursue his grievance to the final level of the administrative process, the district court properly granted summary judgment *570for failure to exhaust administrative remedies. See Booth v. Chumer, 532 U.S. 731, 739-41, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
AFFIRMED.

 This disposition- is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.